      Case 2:20-mj-08033-MTM Document 43 Filed 03/30/20 Page 1 of 3



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   TODD M. ALLISON
     Arizona State Bar No. 026936
 4   DAVID A. PIMSNER
     Arizona State Bar No. 007480
 5   RACHEL C. HERNANDEZ
     Arizona State Bar No. 016543
 6   Assistant United States Attorneys
     Two Renaissance Square
 7   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 8   Telephone: 602-514-7500
     Email: Todd.Allison@usdoj.gov
 9   Email: David.Pimsner@usdoj.gov
     Email: Rachel.Hernandez@usdoj.gov
10   Attorneys for Plaintiff
11
                          IN THE UNITED STATES DISTRICT COURT
12
                                FOR THE DISTRICT OF ARIZONA
13
14
     In the Matter of the Extradition of Ali                         No. 20-8033MJ
15   Yousif Ahmed Al-Nouri a/k/a Ali Youssef
     Ahmed Al-Nouri, Ali Ahmed, Ali Yousif
16   Ahmed Al Noori, Ali Yousif Ahmed Nouri,            UNITED STATES’ MOTION FOR A
     Ali Al-Daleme, Ali Yousif Ahmed Al-                    TELEPHONIC STATUS
17   Mahmadi, Ali Yousif Ahmed, and Ali                  CONFERENCE RE: DETENTION
     Yousif Nouri.                                               HEARING
18
19
20
21          The United States, through undersigned counsel, respectfully requests this Court set
22   a telephonic status conference for April 2 or April 3, 2020, as this Court’s schedule permits.
23   In light of District Court General Order 20-15 and its directives to conduct hearings via
24   telephone/video-teleconferencing where possible, and the necessity to limit contact among
25   more than 10 people at any one time, a telephonic status conference would permit the
26   parties and the Court to discuss the best procedures to handle the logistics of the detention
27   hearing set for April 7, 2020.
28          In anticipation of these concerns, the parties have agreed to exchange witness lists
      Case 2:20-mj-08033-MTM Document 43 Filed 03/30/20 Page 2 of 3




 1   on March 31, 2020, to facilitate any possible stipulations or areas of agreement. The parties
 2   have already reached a tentative agreement that would permit the government to proceed
 3   by proffer, thereby reducing the number of witnesses needed in the courtroom. Given the
 4   media interest in this case and the number of potential witnesses Al-Nouri intends to
 5   present, a status hearing would be in the interests of justice.
 6          Counsel for Ahmed Al-Nouri has been contacted and has no objection to a
 7   telephonic status conference to discuss these issues.
 8          Respectfully submitted this 30th day of March, 2020.
 9
                                                MICHAEL BAILEY
10                                              United States Attorney
11
                                                s/ Todd M. Allison
12                                              TODD M. ALLISON
                                                DAVID A. PIMSNER
13                                              RACHEL C. HERNANDEZ
                                                Assistant United States Attorneys
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
      Case 2:20-mj-08033-MTM Document 43 Filed 03/30/20 Page 3 of 3




 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on March 30, 2020, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing documents, and sent
 4   the attached document to the following CM/ECF registrant(s):
 5
     Jami Johnson
 6   Dan Kaplan
     Counsel for Ali Yousif Ahmed Al-Nouri
 7
 8
     s/ Todd M. Allison
 9   United States Attorney’s Office
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
